United States Court of Appeals
                     For the First Circuit


No. 99-8015

               WASTE MANAGEMENT HOLDINGS, INC.,

                          Petitioner,

                              v.

          ROBERT MOWBRAY, ON HIS OWN BEHALF AND ON
           BEHALF OF ALL OTHERS SIMILARLY SITUATED,

                          Respondent.


                         ERRATA SHEET

     The opinion of this Court issued on March 31, 2000 is
corrected as follows:

     On page 20, lines 1-3, delete the sentence that begins
"Eisen may place . . ."

     On page 20, line 3, delete "Nor does" and insert "does not"
after "fairly read," and before "foreclose".

     On page 20, line 6, insert "the Court's subsequent opinion
in" before "General Telephone".